         Case 1:18-cv-08668-PGG Document 69 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARY FRANCES WAGLEY, JAMES WAGLEY,
ANNE WAGLEY, and MARY COPP, as beneficiaries                No. 1:18-cv-08668-PGG
of the MARY PENNEY WAGLEY IRREVOCABLE
TRUST,

                              Plaintiffs,

                - against -

JPMORGAN CHASE BANK, N.A., as trustee of the
MARY PENNEY WAGLEY IRREVOCABLE
TRUST, J.P. MORGAN SECURITIES LLC, J.P.
MORGAN INVESTMENT MANAGEMENT INC.,
JPMORGAN DISTRIBUTION SERVICES, INC., and
JPMORGAN CHASE & CO.,

                              Defendants.

                PLAINTIFFS’ NOTICE OF MOTION FOR SUBSTITUTION

       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law, the

Declaration of Nathan Goralnik, and the Exhibits thereto, Plaintiffs move the United States District

Court for the Southern District of New York, located in the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York, for an order, substituting Plaintiff James

Franklin Penney Wagley, in his capacity as administrator of the Estate of Mary Frances Penney

Wagley, for the late Plaintiff Mary Frances Wagley pursuant to Rule 25(a)(1) of the Federal Rules

of Civil Procedure, and for such other and further relief as the Court deems just and proper.
       Case 1:18-cv-08668-PGG Document 69 Filed 02/03/21 Page 2 of 2




Dated: February 3, 2021
       New York, New York
                                  Respectfully submitted,

                                  QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP


                                  /s/ Nathan Goralnik______________
                                  Andrew J. Rossman
                                  Nathan Goralnik
                                  51 Madison Avenue, 22nd Floor
                                  New York, New York 10010
                                  Telephone: (212) 849-7000
                                  Facsimile: (212) 849-7100
                                  andrewrossman@quinnemanuel.com
                                  nathangoralnik@quinnemanuel.com

                                  Counsel for Plaintiffs




                                   -2-
